DETAILED ACTION

This action is responsive to communications filed on December 27, 2019. This action is made Non-Final.
Claims 1-14 are pending in the case. 
Claims 1, 4, and 13 are independent claims.
Claims 4-14 are withdrawn
Claims 1-3 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3 in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim.




Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 10/30/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abella et al., US Patent Application Publication no. US 2003/0105634 (“Abella”), and further in view of Witt-ehsani et al., US Patent no. US 8,787, 534 (“Witt-ehsani”).
Claim 1:
	Abella teaches or suggests a method for generating a display of AI interactions in an automated conversation comprising:
	generating a series of columns alternating between an AI and a target, wherein the first column is for the AI (see Fig. 7, 8; para. 0010 - dialog managers is intelligent inference using the behavior of the user and the knowledge of the domain that are programmed into a set of logical rules. The system gathers facts from the user that trigger rules that generate
more facts, and the human-computer interaction progresses; para. 0038 - is understood that the DM can interact with a backend device as well, such as a database or a GUI display. In this regard, the input to the DM is not "user input" but text or other input from a database or other input stream wherein the use of dialog motivators can further control the dialog process or the system interaction with the database or other input means; para. 00170 - enables the DM to either retain or discard information that it has collected through the course of a dialog; para. 0171 - knowledge that it has been acquiring during the course of an interaction with a user and the most recently acquired knowledge to assume something about the current state of the dialog; para. 0258 - Dialog motivators can be used to further interact with the user to clarify or provide further information, whether it be to confirm, disambiguate, etc.);
	placing a first node in the first column, wherein the first node is engaging the target (see Fig. 7, 8; para. 0010 - dialog managers is intelligent inference using the behavior of the user and the knowledge of the domain that are programmed into a set of logical rules. The system gathers facts from the user that trigger rules that generate
more facts, and the human-computer interaction progresses; para. 0038 - is understood that the DM can interact with a backend device as well, such as a database or a GUI display. In this regard, the input to the DM is not "user input" but text or other input from a database or other input stream wherein the use of dialog motivators can further control the dialog process or the system interaction with the database or other input means; para. 00170 - enables the DM to either retain or discard information that it has collected through the course of a dialog; para. 0171 - knowledge that it has been acquiring during the course of an interaction with a user and the most recently acquired knowledge to assume something about the current state of the dialog; para. 0258 - Dialog motivators can be used to further interact with the user to clarify or provide further information, whether it be to confirm, disambiguate, etc.);
	populating following columns in the series with a plurality of nodes, wherein the nodes include continued contact types (see Fig. 7, 8; para. para. 0171 - knowledge that it has been acquiring during the course of an interaction with a user and the most recently acquired knowledge to assume something about the current state of the dialog; para. 0258 - Dialog motivators can be used to further interact with the user to clarify or provide further information, whether it be to confirm, disambiguate, etc.).
	Abella appear to fail to explicitly disclose termination response types; and coupling each continued contact type node from each column to at least one node in a later column.
	Witt-ehsani teaches or suggests termination response types; and coupling each continued contact type node from each column to at least one node in a later column (see col. 2, lines 7-24 - to determining the least one call event type, the caller experience metric being a function of the current event type weight and a discounting variable that discounts a value of past events. Experience metric is a function of the current event type weight and a discounting variable that discounts a value of past events; col. 4, lines 7-11 - an agent request where the caller requested to speak with a call center agent, this can typically be interpreted as a sign that the caller does not want to use the automated call system; col. 5, lines 20-26 - weight for the current event and d is a discounting variable to weight events further in the past as less important. Thus, if a caller had a couple errors followed by several successful recognition steps, the errors further in the past have less impact on the present; col. 11, lines 23-26 - determining the at least one call event type, the caller experience metric being a function of the current event type weight and a discounting variable that discounts a value of past events.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Abella, to include termination response types; and coupling each continued contact type node from each column to at least one node in a later column for the purpose of efficiently tracking the effect of user interactions on later interactions, improving user experience determinations, as taught by Witt-ehsani (col. 2, 5). 

	
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abella, in view of Witt-ehsani, and further in view of Sinha, US Patent Application Publication no. US 2014/0365226 (“Sinha”).
Claim 2:
	As indicated above, Witt-ehsani teaches or suggests termination response types.
Abella and Witt-ehsani fail to explicitly disclose wherein the termination response types include stop messaging, not interested, and dissatisfied.
Sinha teaches or suggests wherein the termination response types include stop messaging, not interested, and dissatisfied (see para. 0004 - reduce users' interest and confidence in the digital assistant; para. 0009 - also be because the user received a text message … and no longer wished to call him; para. 0014 - determining that the second speech input indicates dissatisfaction with the at least one action; para. 0133 - if a user becomes aware that the digital assistant is not going to properly satisfy the user's intent, the user will simply terminate the dialog with the assistant. termination of a dialog session with the intelligent automated assistant. user cancels or terminates the dialog session with the intelligent automated assistant; para. 0134 - corresponds to a rejection of a proposed task. rejection of the task may indicate that the user was dissatisfied with the proposed task.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Abella, to include wherein the termination response types include stop messaging, not interested, and dissatisfied for the purpose of efficiently tracking the effects of problems with an automated assistant, improving the ability to fix or enhance the assistant, as taught by Sinha (0138 and 0139).

Claim 3:
	Abella further teaches or suggests contact information provided, further action, no further action (see Fig. 7, 8; para. 0145 - System: Is there anything else I can help you with today?; para. 0146 - User: Yes; para. 0152 - Is there anything else I can help you with today?; para. 0153 - User: No; para. 0220 - user's response was "Yes" in the context of confirming the value of the phone number. Because an entry is found in Cr that can be indexed by Cc and C1, the value is added to Ccnamely 555-1234.).
	Abella appears to fail to explicitly disclose confirm interest and satisfied.
Sinha teaches or suggests confirm interest and satisfied (see para. 0004 - reduce users' interest and confidence in the digital assistant; para. 0009 - infer that it successfully inferred the user's intent; also be because the user received a text message … and no longer wished to call him; para. 0014 - determining that the second speech input indicates dissatisfaction with the at least one action; para. 0095 – collectively and iteratively to infer and define the user's intent, obtain information to further clarify and refine the user intent; para. 0096 – digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant; para. 0133 - if a user becomes aware that the digital assistant is not going to properly satisfy the user's intent, the user will simply terminate the dialog with the assistant. termination of a dialog session with the intelligent automated assistant. user cancels or terminates the dialog session with the intelligent automated assistant; para. 0134 - corresponds to a rejection of a proposed task. rejection of the task may indicate that the user was dissatisfied with the proposed task. digital assistant does not initiate communications until the user has confirmed that the communication should be initiated (e.g., the request to "Call Jim Carpenter," will be followed with a prompt such as "I found Jim Carpenter in your contacts. Shall I call him?").).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Abella, to include confirm interest and satisfied for the purpose of efficiently tracking the effects of problems with an automated assistant, improving the ability to fix or enhance the assistant, as taught by Sinha (0138 and 0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176